IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


NESHAMINY SCHOOL DISTRICT,     : No. 876 MAL 2016
                               :
              Petitioner       :
                               : Petition for Allowance of Appeal from
                               : the Order of the Commonwealth Court
         v.                    :
                               :
                               :
MAST-NESHAMINY CHARTER SCHOOL, :
                               :
              Respondent       :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.